DETAILED ACTION
Amended claims 1 and 5-13 of U.S. Application No. 16/630,474 filed on 06/01/2020 are presented for examination.

Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a 3D display device, comprising: a thin-film transistor (TFT) glass substrate, a back side of which has a plurality of first regions and a plurality of second regions that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch, extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch, extending along a second direction, the first direction perpendicular to the second direction; at a front side, the TFT glass substrate provided with a first alignment layer, a top surface of which has a trench pattern having an extending direction as the same as that of the metal nanowires at the back side of the TFT glass substrate, the top surface of the first alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the first regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the second regions; a color filter (CF) glass substrate, a back side of which has a plurality of third regions and a plurality of fourth regions that are interlaced with and parallel to each other, the third regions provided with a plurality of metal nanowires with a same pitch, extending along the second direction, the fourth regions provided with a plurality of metal nanowires with a same pitch, extending along the first direction; at a front side, the CF glass substrate provided with a second alignment layer, a top surface of which has a trench pattern having an extending direction as the same as that of the metal nanowires at the back side of the CF glass substrate, the top surface of the second alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the third regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the fourth regions, wherein the front side of the CF glass substrate is disposed opposite to the front side of the TFT glass substrate such that the first regions correspond to the third regions and the second regions correspond to the fourth regions; a liquid crystal layer, disposed between the TFT glass substrate and the CF glass substrate; and a A/4 phase retarder, attached to the metal nanowires at the back side of the CF glass substrate, where A is the wavelength of light passing through the 3D display device, wherein the material of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions is aluminum, silver or copper, wherein the width of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm, wherein the pitch of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm, wherein the thickness of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 20 to 500 nm. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Zhou et al (U.S. PGPub No. 2019/0235321) teaches a 3D display device (Fig 4), comprising: a thin-film transistor (TFT) glass substrate (212/203), at a front side, the TFT glass substrate provided with a first alignment layer (210’), a top surface of which has a trench pattern having an extending direction (2102’, 2101’); a color filter (CF) (201/202) glass substrate, a back side of which has a plurality of third regions (2051) and a plurality of fourth regions (2052) that are interlaced with and parallel to each other, the third regions provided with a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the second direction, the fourth regions provided with a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the first direction; at a front side, the CF glass substrate provided with a second alignment layer (210), a top surface of which has a trench pattern having an extending direction (2101, 2102) as the same as that of the metal nanowires at the back side of the CF glass substrate, wherein the front side of the CF glass substrate is disposed opposite to the front side of the TFT glass substrate (Fig 4); a liquid crystal layer (204), disposed between the TFT glass substrate and the CF glass substrate; and a λ/4 phase retarder (208), attached to the metal nanowires (2050) at the back side of the CF glass substrate, where λ is the wavelength of light passing through the 3D display device, wherein the material of the metal nanowires in the third regions and the fourth regions is aluminum (para 0069 lines 1-4). 
Lee (U.S. PGPub No. 2006/0023143) teaches a substrate (Figs 3 and 4, 4) which has a plurality of first regions (30) and a plurality of second regions (31) that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a second direction, the first direction perpendicular to the second direction (para 0044). 
However, neither Zhou, nor Lee, teach or suggest, the specific limitations of “the top surface of the first alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the first regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the second regions; and the top surface of the second alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the third regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the fourth regions” nor would it have been obvious to do so in combination.

Claim 5 recites a 3D display device, comprising: a thin-film transistor (TFT) glass substrate, a back side of which has a plurality of first regions and a plurality of second regions that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch, extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch, extending along a second direction, the first direction perpendicular to the second direction; at a front side, the TFT glass substrate provided with a first alignment layer, a top surface of which has a trench pattern having an extending direction as the same as that of the metal nanowires at the back side of the TFT glass substrate, the top surface of the first alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the first regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the second regions; a color filter (CF) glass substrate, a back side of which has a plurality of third regions and a plurality of fourth regions that are interlaced with and parallel to each other, the third regions provided with a plurality of metal nanowires with a same pitch, extending along the second direction, the fourth regions provided with a plurality of metal nanowires with a same pitch, extending along the first direction; at a front side, the CF glass substrate provided with a second alignment layer, a top surface of which has a trench pattern having an extending direction as the same as that of the metal nanowires at the back side of the CF glass substrate, the top surface of the second alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the third regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the fourth regions, wherein the front side of the CF glass substrate is disposed opposite to the front side of the TFT glass substrate such that the first regions correspond to the third regions and the second regions correspond to the fourth regions; a liquid crystal layer, disposed between the TFT glass substrate and the CF glass substrate; and a A/4 phase retarder, attached to the metal nanowires at the back side of the CF glass substrate, where A is the wavelength of light passing through the 3D display device, wherein the material of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions is aluminum, silver or copper. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 5, Zhou et al (U.S. PGPub No. 2019/0235321) teaches a 3D display device (Fig 4), comprising: a thin-film transistor (TFT) glass substrate (212/203), at a front side, the TFT glass substrate provided with a first alignment layer (210’), a top surface of which has a trench pattern having an extending direction (2102’, 2101’); a color filter (CF) (201/202) glass substrate, a back side of which has a plurality of third regions (2051) and a plurality of fourth regions (2052) that are interlaced with and parallel to each other, the third regions provided with a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the second direction, the fourth regions provided with a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the first direction; at a front side, the CF glass substrate provided with a second alignment layer (210), a top surface of which has a trench pattern having an extending direction (2101, 2102) as the same as that of the metal nanowires at the back side of the CF glass substrate, wherein the front side of the CF glass substrate is disposed opposite to the front side of the TFT glass substrate (Fig 4); a liquid crystal layer (204), disposed between the TFT glass substrate and the CF glass substrate; and a λ/4 phase retarder (208), attached to the metal nanowires (2050) at the back side of the CF glass substrate, where λ is the wavelength of light passing through the 3D display device, wherein the material of the metal nanowires in the third regions and the fourth regions is aluminum (para 0069 lines 1-4). 
Lee (U.S. PGPub No. 2006/0023143) teaches a substrate (Figs 3 and 4, 4) which has a plurality of first regions (30) and a plurality of second regions (31) that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a second direction, the first direction perpendicular to the second direction (para 0044). 
However, neither Zhou, nor Lee, teach or suggest, the specific limitations of “the top surface of the first alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the first regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the second regions; and the top surface of the second alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the third regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the fourth regions” nor would it have been obvious to do so in combination.
Claims 6-8 are also allowable for depending on claim 5. 

Claim 9 recites a method for manufacturing a 3D display device, comprising: providing a thin-film transistor (TFT) glass substrate, a back side of which has a plurality of first regions and a plurality of second regions that are interlaced with and parallel to each other; forming a plurality of metal nanowires with a same pitch, extending along a first direction, in the first regions, and forming a plurality of metal nanowires with a same pitch, extending along a second direction, in the second regions, the first direction perpendicular to the second direction; forming a first alignment layer at a front side of the TFT glass substrate, a top surface of the first alignment layer having a trench pattern having an extending direction as the same as that of the metal nanowires at the back side of the TFT glass substrate, the top surface of the first alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the first regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the second regions; providing a color filter (CF) glass substrate, a back side of which has a plurality of third regions and a plurality of fourth regions that are interlaced with and parallel to each other; forming a plurality of metal nanowires with a same pitch, extending along the second direction, in the third regions, and forming a plurality of metal nanowires with a same pitch, extending along the first direction, in the fourth regions; forming a second alignment layer at a front side of the CF glass substrate, a top surface of the second alignment layer having a trench pattern having an extending direction as the same as that of the metal nanowires at the back side of the CF glass substrate, the top surface of the second alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the third regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the fourth regions; attaching the CF glass substrate to the TFT glass substrate such that the front side of the CF glass substrate is opposite to the front side of the TFT glass substrate, and the first regions correspond to the third regions and the second regions correspond to the fourth regions; disposing a liquid crystal layer between the TFT glass substrate and the CF glass substrate; and attaching a [Symbol font/0x6C]/4 phase retarder to the metal nanowires at the back side of the CF glass substrate, where [Symbol font/0x6C] is the wavelength of light passing through the 3D display device. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 9, Zhou et al (U.S. PGPub No. 2019/0235321) teaches a method for manufacturing a 3D display device (Fig 4), comprising: providing a thin-film transistor (TFT) glass substrate (212/203), forming a first alignment layer (210’) at a front side of the TFT glass substrate, a top surface of the first alignment layer having a trench pattern having an extending direction (2102’, 2101’); providing a color filter (CF) (201/202) glass substrate, a back side of which has a plurality of third regions (2051) and a plurality of fourth regions (2052) that are interlaced with and parallel to each other, forming a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the second direction, in the third regions, and forming a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the first direction; in the fourth regions; forming a second alignment layer (210) at a front side of the CF glass substrate, a top surface of the second alignment layer having a trench pattern having an extending direction (2101, 2102) as the same as that of the metal nanowires at the back side of the CF glass substrate; attaching the CF glass substrate to the TFT glass substrate such that the front side of the CF glass substrate is opposite to the front side of the TFT glass substrate (Fig 4); and disposing a liquid crystal layer (204) between the TFT glass substrate and the CF glass substrate; and attaching a λ/4 phase retarder (208) to the metal nanowires (2050) at the back side of the CF glass substrate, where λ is the wavelength of light passing through the 3D display device.
Lee (U.S. PGPub No. 2006/0023143) teaches providing a substrate (Figs 3 and 4, 4) which has a plurality of first regions (30) and a plurality of second regions (31) that are interlaced with and parallel to each other, forming a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a first direction, in the first regions, and forming a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a second direction, in the second regions, the first direction perpendicular to the second direction (para 0044). 
However, neither Zhou, nor Lee, teach or suggest, the specific limitations of “the top surface of the first alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the first regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the second regions; and the top surface of the second alignment layer has a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the third regions, and a plurality of regions provided with a plurality of trenches having an extending direction as the same as that of the metal nanowires in the fourth regions” nor would it have been obvious to do so in combination.
Claims 10-13 are also allowable for depending on claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/3/2022